Head, Justice.
In all material respects the issues of fact in the present cases are the same as those in Hartsfield v. Mitchell, 210 Ga. 197 (78 S. E. 2d 493), and the decision here is controlled by the rulings made in that case.

Judgments affirmed on both of the main bills of exceptions. Cross-bills of exceptions dismissed.


All the Justices concur.

Smith, Kilpatrick, Cody, Rogers & McClatchey, Welborn B. Cody, Hoke Smith, for plaintiffs in error.
Thomas B. Branch, Jr., for parties at interest not parties to record.
J. C. Savage, J. C. Murphy, Hamilton Lokey, J. M. B. Bloodloortli, Martin McFarland, Henry L. Bowden, contra.